internal_revenue_service department of the treasury washington dc number release date index number telephone number refer reply to cc corp plr-158440-02 date date person to contact legend m n o p dear this responds to your date request that we supplement our letter_ruling dated date plr-130376-00 and our supplemental ruling dated date plr-126187-02 the original letter_ruling and the supplemental ruling are together referred to as the prior letter_ruling capitalized terms not defined in this ruling have the meanings originally assigned to them in the prior letter_ruling the prior letter_ruling addresses certain federal_income_tax consequences of the distribution of controlled and related transactions the distribution was undertaken in part to improve controlled’s ability to use its stock to acquire assets or cash or for other corporate purposes the prior letter_ruling contains a statement that within two years following the distribution controlled intends to issue subject_to market and business conditions at least dollar_figure million to dollar_figure million of equity for cash or other assets and within three years following the distribution and counting for this purpose any issuances of equity within the first two years following the distribution controlled intends to issue at least dollar_figure million to dollar_figure billion of equity for cash or other assets due to circumstances not anticipated at the time of the distribution controlled subsequently repurchased approximately dollar_figurem of its stock depending on market conditions controlled may continue to repurchase shares of its stock plr-158440-02 since the distribution controlled has issued approximately dollar_figuren of its equity including approximately dollar_figureo of equity for acquisitions and approximately dollar_figurep of equity through a rights offering accordingly controlled has issued at least dollar_figure million to dollar_figure million of equity for cash or other assets within two years following the distribution and at least dollar_figure million to dollar_figure billion of equity for cash or other assets within three years following the distribution based on the information and representations submitted with the original and supplemental requests we rule that repurchases by controlled of shares of its stock do not affect the amounts of equity that controlled was to issue within two years following the distribution and within three years following the distribution and we reaffirm the rulings and caveats set forth in the prior letter_ruling this supplement is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this supplemental letter to the taxpayer’s federal_income_tax return as appropriate for the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely richard k passales senior counsel branch office of associate chief_counsel corporate
